_________________________________________________________________

FIFTH AMENDMENT, WAIVER AND CONSENT

TO THE

LOAN AND SECURITY AGREEMENT

BETWEEN

CASTLE BRANDS INC.,
CASTLE BRANDS (USA) CORP.

AND

KELTIC FINANCIAL PARTNERS II, LP

DATED AS OF AUGUST 19, 2011



--------------------------------------------------------------------------------



Effective Date: November 14, 2013

FIFTH AMENDMENT, WAIVER AND CONSENT TO LOAN AND SECURITY AGREEMENT

RECITALS:

CASTLE BRANDS INC., a corporation organized under the laws of the State of
Florida (“CBI”) and CASTLE BRANDS (USA) CORP. a corporation organized under the
laws of the State of Delaware (“CBUSA”) (individually and collectively,
“Borrower”) and KELTIC FINANCIAL PARTNERS II, LP, a Delaware limited partnership
(“Lender”), are parties to a Loan and Security Agreement dated as of August 19,
2011, as amended by a First Amendment dated as of July 23, 2012, by a Second
Amendment dated as of March 11, 2013, by a Third Amendment dated as of August 7,
2013, and by a Fourth Amendment, Waiver and Consent effective as of October 21,
2013 (as so amended, the “Credit Agreement”), in connection with which Borrower
delivered an Amended and Restated Revolving Credit Note dated March 11, 2013 in
a maximum principal amount of $8,000,000 (the “Revolving Credit Note”), an
Amended and Restated Term Note dated August 7, 2013 in the original principal
amount of $4,000,000 (the “Term Note”), a Subordination Agreement dated
August 7, 2013, as amended by a First Amendment effective as of October 21, 2013
between Lender and the parties executing the same as “Junior Creditors” thereto
(as so amended, the “Subordination Agreement”) and other agreements, documents
and instruments in connection therewith (all of the foregoing, as the same may
be amended, restated, or otherwise modified from time to time to be collectively
referred to as the “Loan Documents”).

Borrower has requested that the Lender permit one or more Letters of Credit to
be issued on behalf of CBUSA under the Credit Agreement and the Revolving Credit
Note. Borrower has also informed Lender that CBI intends to sell shares (the
“November 2013 Offering”) of CBI’s common stock having an aggregate offering
price of up to $6,000,000 (the “November 2013 Offered Shares”) pursuant to the
terms of a registration statement on Form S-3 (File No. 333-176005) filed with
the Securities and Exchange Commission, an Equity Distribution Agreement between
CBI and Barrington Research Associates, Inc. relating to the Offering, a
Prospectus relating to the Offering, and such other agreements, documents and
instruments relating thereto, as the same may be amended or supplemented after
the date of this Agreement (collectively, the “November 2013 Offering
Documents”). Pursuant to the terms of the Credit Agreement Borrower is
prohibited from distributing “Equity Interests” (as defined in the Credit
Agreement).

Upon the terms and conditions contained in this Amendment and Waiver Lender has
agreed to provide to CBUSA Letters of Credit under the Credit Agreement and the
Revolving Credit Note, and to consent to and waive all Defaults and Events of
Default in connection with the issuance and sale of the November 2013 Offered
Shares to be sold in connection with the November 2013 Offering.

AGREEMENT:

1. Defined Terms. Unless otherwise defined in the Recitals or in the body of
this Amendment, Waiver and Consent (this “Agreement”), all capitalized terms
shall have the meanings ascribed to such terms in the Loan Documents.

2. Waiver and Consent. Subject to the terms, conditions, representations and
warranties contained in this Agreement, Lender hereby consents to issuance and
sale of the November 2013 Offered Shares pursuant to the terms of the
November 2013 Offering Documents, and further agrees to waive all Defaults and
Events of Default under the Loan Documents in connection with the issuance and
sale of the November 2013 Offered Shares pursuant to the terms of the
November 2013 Offering Documents.

3. Revolving Credit. Section 2.1 of the Credit Agreement is hereby amended by
adding the following to the end thereof:

“Borrower acknowledges and agrees that to the extent any portion of the
Revolving Credit will be made available to Borrower under any sublimit described
in the Revolving Credit Sublimit Schedule (each, a “Sublimit”), such Sublimit
shall be subject to the terms and conditions of this Agreement applicable to the
Revolving Credit and to the additional terms and conditions contained in the
Revolving Credit Sublimit Schedule applicable to such Sublimit.”

4. Crediting of Funds. The first paragraph of Section 2.7 of the Credit
Agreement is hereby deleted in its entirety and replaced with the following:

“Each Banking Day Lender shall withdraw available funds from the Blocked
Account, deposit such funds in the Settlement Account, and credit available
funds received in the Settlement Account to the payment of the Obligations.
Lender shall credit to the payment of the Obligations any other form of funds
received by Lender in the Settlement Account for which Lender has received
notice that such funds are collected and available to Lender (i) on the same day
of Lender’s receipt of such notice if such notice is received by Lender on or
before 2 p.m. Eastern Time on a Banking Day, and (ii) on the Banking Day
immediately following Lender’s receipt of such notice if such notice is received
by Lender after 2 p.m. Eastern Time on a Banking Day, or if such notice is
received by Lender on a day that is not a Banking Day. In the absence of an
Event of Default, all funds credited to the repayment of the Obligations will be
applied in the following order:



  (a)   to reimburse Lender and/or Issuing Lender, as the case may be, for any
L/C Disbursements (or portion thereof) that remain outstanding and unpaid, and
to any unpaid interest, fees and expenses in connection therewith;



  (b)   to unpaid fees and expenses;



  (c)   to unpaid interest;



  (d)   if then due and payable, to the outstanding and unpaid principal balance
of the Term Loan;



  (e)   the outstanding principal balance of the Revolving Credit (including,
but not limited to, the outstanding principal balance of any Sublimit if then
payable); and



  (f)   to all other Obligations in such order as Lender shall elect.”

5. Advance Definition. The defined term “Advance” contained in the Definitions
Schedule to the Credit Agreement is hereby deleted in its entirety and replaced
with the following:

“Advance” means each principal amount of the Revolving Credit delivered to
Borrower in connection with a Notice of Borrowing (including each principal
amount delivered to Borrower under a Sublimit of the Revolving Credit), the
aggregate L/C Exposure, and each other amount charged to the principal of the
Revolving Credit pursuant to this Agreement.”

6. Borrowing Base Definition. The defined term “Borrowing Base” contained in the
Definitions Schedule to the Credit Agreement is hereby deleted in its entirety
and replaced with the foregoing:

“Borrowing Base” means, at any time, an amount equal to:

(a) an amount not to exceed eighty five percent (85.0%) of the aggregate amount
of Eligible Receivables at such time, plus;

(b) the least of (i) fifty percent (50.0%) of the Value of Eligible Inventory at
such time; provided, however, for purposes of determining the Borrowing Base at
any time in no event shall the Value of Eligible In-Transit Inventory at any
time exceed Two Hundred Fifty Thousand and 00/100 Dollars ($250,000.00),
(ii) Four Million and 00/100 Dollars ($4,000,000.00), and (iii) sixty percent
(60.0%) of the Borrowing Capacity at such time, less;

(c) the aggregate L/C Exposures at such time; less

(d) the aggregate amount of all Reserves in effect at such time.

For purposes of determining the amount to be advanced against Inventory in
calculating the Borrowing Base as described above, the “Value” of Inventory
shall mean the lesser of cost (including freight charges for Eligible Inventory,
but excluding all profit and other mark-ups for purchases of Inventory from
Affiliates) or the fair market value of such Inventory.”

7. Termination Date Definition. The defined term “Termination Date” contained in
the Definitions Schedule to the Credit Agreement is hereby deleted in its
entirety and replaced with the following:

“Termination Date” means with respect to the Revolving Credit the Revolving
Credit Termination Date, and with respect to any Sublimit of the Revolving
Credit the termination date of such Sublimit as described in the Revolving
Credit Sublimit Schedule, and with respect to the Term Loan the Maturity Date.”

8. Revolving Credit Sublimit Schedule. A “Revolving Credit Sublimit Schedule” is
hereby added to the Credit Agreement in the form of the “Revolving Credit
Sublimit Schedule” attached hereto.

9. Notice of Borrowing: Exhibit A to the Credit Agreement (“Notice of
Borrowing”) is hereby deleted in its entirety and replaced with Exhibit A
attached hereto.

10. Reimbursement of Lender. As consideration for Lender’s modification of the
Revolving Credit and amendment of the Credit Agreement described above, and
provision of Lender’s consent and waiver described above, and pursuant to
Sections 3.4 and 10.9 of the Credit Agreement, Borrower shall reimburse,
indemnify and hold Lender harmless for the reasonable fees and costs and
expenses incurred by Lender for the services of legal professionals engaged by
Lender in connection with the negotiation and preparation of this Agreement.
With respect to any amount required to be paid or reimbursed by Borrower
pursuant to the foregoing provisions of this paragraph 10, it is hereby agreed
that Lender may charge any such amount to the Revolving Credit on the dates such
payment is due or such reimbursement is made. Borrower acknowledges and agrees
that on and after the Effective Date of this Amendment the Facility Fee shall be
calculated based on the Revolving Credit Limit as amended by the terms hereof.

11. Effective Date. This Agreement shall be effective as of November 14, 2013.

12. Specificity of Provisions. The amendments, waiver and consent set forth
herein are limited precisely as written and shall not be deemed to (a) be a
consent to or a waiver of any other term or condition of the Credit Agreement or
any of the documents referred to therein, or (b) prejudice any right or rights
which Lender may now have or may have in the future under or in connection with
the Credit Agreement or any or any other Loan Document. From and after the
effective date of this Agreement, whenever the Credit Agreement is referred to
in the Credit Agreement or in any of the other Loan Documents, it shall be
deemed to mean the Credit Agreement as modified by this Agreement.

13. Binding Effect of Loan Documents. Borrower hereby acknowledges and agrees
that upon giving effect to this Agreement, the Credit Agreement, the Revolving
Credit Note and each Loan Document shall continue to be binding upon such
Borrower and shall continue in full force and effect.

14. No Other Events of Default. Borrower hereby represents and warrants that
upon giving effect to the terms and provisions of this Agreement no default or
Event of Default shall have occurred and be continuing under the terms of the
Credit Agreement.

15. Choice of Law. This Agreement and the legal relations among the parties
hereto shall be governed by and construed in accordance with the internal laws
of the State of New York without regard to conflicts of law principles.

16. Counterparts. This Agreement may be executed by one or more the parties to
this Agreement on any number of separate counterparts and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

[SIGNATURE PAGE IMMEDIATELY FOLLOWS]

1

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective duly authorized officers.

LENDER:

KELTIC FINANCIAL PARTNERS II, LP
By: Keltic Financial Services, LLC, its general partner

     
By:
Name:
Its:
Date:
  /s/ Fred Bubeck
Fred Bubeck
CFO
November 14, 2013
 
   

BORROWER:

CASTLE BRANDS INC.

     
By:
Name:
Its:
Date:
  /s/ Alfred J. Small
Alfred J. Small
CFO
November 14, 2013
 
   

CASTLE BRANDS (USA) CORP.

     
By:
Name:
Its:
Date:
  /s/ Alfred J. Small
Alfred J. Small
CFO
November 14, 2013
 
   

2

REVOLVING CREDIT SUBLIMIT SCHEDULE

Letters of Credit Sublimit. Subject to the terms a conditions of this Agreement,
until the date the Revolving Credit is earlier terminated pursuant to the terms
of this Agreement (the “L/C Sublimit Termination Date”), Lender shall provide to
Borrower a portion of the Revolving Credit (the “L/C Sublimit”) in an aggregate
principal amount not to exceed Five Hundred Thousand and 00/100 Dollars
($500,000.00) (the “L/C Sublimit Borrowing Capacity”).

(a) L/C Sublimit Definitions. For purposes of this Agreement:

(i) “Issuing Lender” means Lender or any bank or financial institution selected
by Lender in Lender’s sole discretion that issues a Letter of Credit;

(ii) “L/C Disbursement” means each payment or distribution made by the Issuing
Lender to the beneficiary of a Letter of Credit under or in connection with such
Letter of Credit;

(iii) “L/C Exposure” of a Letter of Credit shall mean, at any time, the undrawn
face amount of such Letter of Credit at such time (as such face amount may have
been reduced after issuance), plus the aggregate amount of all L/C Disbursements
in connection with such Letter of Credit that have not been paid or reimbursed
to the Issuing Lender and/or Lender (pursuant to paragraph (f) below) at such
time; and

(iv) “Letter of Credit” means each letter of credit, if any, issued for the
account of Borrower under the Revolving Credit as further described in this
Revolving Credit Sublimit Schedule.

(b) Advances of the L/C Sublimit. Until the date that is twelve (12) calendar
months prior to the Revolving Credit Termination Date (the “L/C Issuance
Expiration Date”) Borrower may request Lender to issue or cause to be issued
under the Revolving Credit one or more Letters of Credit for its own account in
such form as is acceptable to Lender and the Issuing Lender (if not Lender) in
Lender’s or the Issuing Lender’s sole discretion, respectively. Each Letter of
Credit shall constitute an Advance of the Revolving Credit in an amount equal to
the face amount of such Letter of Credit at the time of issuance, and in an
amount equal to the L/C Exposure attributable to such Letter of Credit
thereafter. Without the prior written consent of Lender, in no event shall
Borrower make any request for, or Lender recognize any request by Borrower for,
the issuance of any Letter of Credit after the L/C Issuance Expiration Date.

(c) Requests for Issuance of Letters of Credit; Amendment; Renewal or Extension.
Borrower shall deliver to Lender a Notice of Borrowing requesting the issuance
of a Letter of Credit, or identifying the Letter of Credit to be amended,
renewed or extended, and specifying the date of issuance, amendment, renewal or
extension (which shall be a Banking Day), the date on which such Letter of
Credit is to expire (in compliance with paragraph (e), below), the amount of
such Letter of Credit, the name and address of the beneficiary thereof and such
other information as shall be necessary to prepare, amend, renew or extend such
Letter of Credit as applicable. Borrower also shall submit a letter of credit
application on the Issuing Lender’s standard form in connection with any request
for a Letter of Credit or any request to amend, renew or extend a Letter of
Credit, and copies of all invoices, purchase orders and shipping documents
relating to the Inventory to be covered by such Letter of Credit as Lender and
the Issuing Lender may request. In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any form
of letter of credit application or other agreement submitted by Borrower to, or
entered into by Borrower with, the Issuing Lender relating to any Letter of
Credit, the terms and conditions of this Agreement shall control.

(d) Limitations on Amounts. A Letter of Credit shall be issued, amended, renewed
or extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit Borrower shall be deemed to represent and warrant that), after
giving effect to such issuance, amendment, renewal or extension (i) the L/C
Exposure with respect to such Letter of Credit shall not exceed Five Hundred
Thousand and 00/100 Dollars ($500,000.00), (ii) the issuance, amendment, renewal
or extension of such Letter of Credit would not cause the aggregate amount of
L/C Exposures under the L/C Sublimit to exceed the L/C Sublimit Borrowing
Capacity, and (C) the issuance, amendment, renewal or extension of such Letter
of Credit would not cause the Obligations under the Revolving Credit to exceed
the Revolving Credit Limit.

(e) Expiration Date. Each Letter of Credit issued hereunder shall expire at or
prior to the close of business on the earliest to occur of (A) the date which is
twelve (12) months after the date of the issuance of such Letter of Credit,
(B) in the case of any amendment, renewal or extension of a Letter of Credit,
twelve (12) months after the then current expiration date of such Letter of
Credit, so long as such amendment, renewal or extension occurs within three
(3) months prior to the then current expiration date, and (C) the L/C Sublimit
Termination Date.

(f) Reimbursement. If the Issuing Lender shall make any L/C Disbursement in
respect of a Letter of Credit, or Lender shall reimburse an Issuing Lender in
any amount with respect to an L/C Disbursement, Borrower shall reimburse the
Issuing Lender and/or Lender, respectively, in the amount of such L/C
Disbursement (and reimbursement by Lender, if applicable) as directed by the
Issuing Lender and Lender in a joint written instruction, by paying to the
Issuing Lender and/or Lender, as so directed, an amount equal to such L/C
Disbursement and all other amounts paid by the Issuing Lender and/or Lender with
respect to such L/C Disbursement not later than 12:00 noon, Eastern Time, on
(A) the Banking Day that Borrower receives notice of such L/C Disbursement, if
such notice is received prior to 10:00 a.m., Eastern Time, or (B) the Banking
Day immediately following the day that Borrower receives such notice, if such
notice is received after 10 a.m., Eastern Time, on a Banking Day, or is not
received on a Banking Day; provided that, Borrower may, subject to the
conditions to borrowing set forth in this Agreement, request from Lender in
accordance with the applicable provisions of this Agreement that such payment be
financed with an Advance of the Revolving Credit in an amount equal to such L/C
Disbursement and, to the extent so financed, Borrower’s obligation to make such
payment in connection with an L/C Disbursement shall be discharged and replaced
by the resulting Advance. Each such request for an Advance shall be subject to
all applicable terms and conditions of this Agreement. With respect to any
amount advanced by Lender to an Issuing Lender with respect to an L/C
Disbursement, Borrower agrees that Lender may charge any such amount to the
Revolving Credit on the date such reimbursement is made.

(g) Obligations Absolute. Borrower’s obligation to reimburse L/C Disbursements
to the Issuing Lender and/or Lender, as applicable, as provided in paragraph (f)
above, shall survive termination of the other provisions of this Agreement,
shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit, or any term or provision therein,
(ii) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect, (iii) payment by the Issuing Lender under a
Letter of Credit against presentation of a draft or other document that does not
comply strictly with the terms of such Letter of Credit, and (iv) any other
event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of Borrower’s obligations hereunder. Neither Lender
nor the Issuing Lender, nor any of their Affiliates, shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit by the Issuing Lender or any payment or failure to make any
payment thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the Issuing Lender;
provided that the foregoing shall not be construed to excuse the Issuing Lender
from liability to Borrower to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by Borrower
to the extent permitted by applicable law) suffered by Borrower that are caused
by the Issuing Lender’s gross negligence or willful misconduct when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. Borrower expressly agrees that:

(i) the Issuing Lender may accept documents that appear on their face to be in
substantial compliance with the terms of a Letter of Credit without
responsibility for further investigation, regardless of any notice or
information to the contrary, and may make payment upon presentation of documents
that appear on their face to be in substantial compliance with the terms of such
Letter of Credit;

(ii) the Issuing Lender shall have the right, in its sole discretion, to decline
to accept such documents and to make such payment if such documents are not in
strict compliance with the terms of such Letter of Credit; and

(iii) unless specifically provided otherwise by the Issuing Lender, this
paragraph shall establish the standard of care to be exercised by the Issuing
Lender when determining whether drafts and other documents presented under a
Letter of Credit comply with the terms thereof (and the parties hereto hereby
waive, to the extent permitted by applicable law, any standard of care
inconsistent with the foregoing).

(h) Disbursement Procedures. The examination of all demands for payment under a
Letter of Credit, and the delivery and examination of documents and instruments
under a Letter of Credit, and the manner and timing of any L/C Disbursement made
in connection therewith, shall be prescribed by the Issuing Lender and any
agreement, document or instrument executed by Borrower and delivered to the
Issuing Lender in connection with the application for or issuance of a Letter of
Credit hereunder.

(i) Letter of Credit Fees. Borrower shall pay to Lender annually a maintenance
fee to Lender (the “L/C Maintenance Fee”) with respect to each issued Letter of
Credit, in arrears, in an amount equal to six percent (6.00%) per annum on the
average daily amount of the aggregate L/C Exposure of such Letter of Credit
during the period from and including the date of issuance of such Letter of
Credit to but excluding the date on which the Issuing Lender ceases to have any
L/C Exposure with respect to such Letter of Credit. The L/C Maintenance Fee with
respect to a Letter of Credit is deemed earned in full on the date of issuance
of such Letter of Credit (whether or not renewed or extended), and on each
anniversary date of the issuance of such Letter of Credit if renewed for an
aggregate period of longer than one (1) calendar year from the date of issuance.
In the absence of the occurrence and continuation of an Event of Default, the
L/C Maintenance Fee shall be paid in twelve (12) equal monthly installments, in
arrears, on the first (1st) day of each calendar month commencing on the first
(1st) day of the calendar month immediately following the date of issuance of
such Letter of Credit. In addition to the foregoing fees, Borrower shall
promptly reimburse Lender for all costs and expenses incurred by or charged to
Lender in connection with the issuance of a Letter of Credit hereunder by the
Issuing Lender or otherwise.

(j) Schedule; Borrower Acknowledgment. Borrower acknowledges that the above
provisions relating to the L/C Sublimit, although set apart in this Schedule,
are not intended to and do not set forth all terms, provisions and conditions
between Lender and Borrower relating to the L/C Sublimit, that the L/C Sublimit
constitutes a portion of the Revolving Credit, and that the L/C Sublimit is
subject to all terms, provisions and conditions set forth elsewhere in this
Agreement, whether in the body of this Agreement, any Exhibit or any other
Schedule, including, but not limited to, all terms, provisions and conditions
relating to the Revolving Credit.

EXHIBIT A: NOTICE OF BORROWING

Keltic Financial Partners II, LP
580 White Plains Road
Suite 610
Tarrytown, NY 10591

Re: Request for Advance

The undersigned requests the following Advance(s) of the Revolving Credit
pursuant to Section 2.1 of the Loan and Security Agreement dated as of
August 19, 2011 between Keltic Financial Partners II, LP and the undersigned, as
amended, and as the same may be further amended, supplemented or otherwise
modified (“Loan Agreement”). Capitalized terms used herein and not otherwise
defined herein shall have the meanings given to them in the Loan Agreement.

     
Revolving Credit:
  $     
Letter of Credit Sublimit:
  $     
Letter of Credit Issued to:
  Beneficiary:      
Address:      

      

Date of issuance:       

Number of Letter of Credit amended, renewed or extended:       

For Credit to:

         
CASTLE BRANDS INC.:
  $    
 
       
CASTLE BRANDS (USA) CORP.:
  $    

Please wire the requested Advance(s) to our operating account number       at
       in accordance with the following wire instructions and such additional
wire instructions attached hereto:
     
     
     
     

Please call the undersigned to confirm receipt of this fax at (      )       .

     
CASTLE BRANDS INC.
  CASTLE BRANDS (USA) CORP.
By:
  By:
 
   
Name:
  Name:
 
   
Title:
  Title:
 
   

3